Matter of Hameed v Breland (2019 NY Slip Op 01949)





Matter of Hameed v Breland


2019 NY Slip Op 01949


Decided on March 15, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


344 CAF 16-02242

[*1]IN THE MATTER OF HAKEEM S. HAMEED, PETITIONER-RESPONDENT,
vASIA A. BRELAND, RESPONDENT-APPELLANT. 


D.J. & J.A. CIRANDO, PLLC, SYRACUSE (ELIZABETH deV. MOELLER OF COUNSEL), FOR RESPONDENT-APPELLANT.
KAREN J. DOCTER, FAYETTEVILLE, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Onondaga County (Karen Stanislaus, R.), entered March 15, 2016 in a proceeding pursuant to Family Court Act article 6. The order, inter alia, granted petitioner sole legal custody of the subject child. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs as moot (see Matter of Pugh v Richardson, 138 AD3d 1423, 1423-1424 [4th Dept 2016]).
Entered: March 15, 2019
Mark W. Bennett
Clerk of the Court